 Case 4:16-cr-00063-WTM-CLR Document 71 Filed 06/10/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA,

V.                                                CASE NO. CR416-063


DE'VON LE'EDWARD WALKER,

      Defendant.




                                   ORDER


      Before     the     Court     is      Defendant's         Motion       to     Amend


Sentence.   (Doc.      66.)    After     careful        consideration         of       both

Plaintiff s      Motion       to   Amend    and     the    record,          the    Court

concludes       that      Petitioner         is     entitled           to        relief.


Accordingly,       Petitioner's         Motion     to     Amend    (Doc.          66)    is

GRANTED.


      In    this       Court's      judgment        on     revocation             as     to

Defendant, it was recorded that Defendant admitted guilt as

to Violation Number 1 and Violation Number 2. (Doc. 65 at

1.) However, the record demonstrates that Defendant and the

Government only entered into a stipulation that Defendant

violated a term and condition of his supervised release as

to   Violation     Number     2.   (Doc.     62    at    1.)   Accordingly,             the

judgment    contains      a    scrivener's        error     in    so    far        as    it

states that Defendant admitted guilt as to Violation Number

1.   Pursuant    to    Federal     Rule     of    Criminal       Procedure         36,    a
 Case 4:16-cr-00063-WTM-CLR Document 71 Filed 06/10/20 Page 2 of 2



court    may    ^'at    any     time     correct       a   clerical     error   in    a

judgment, order, or other part of the record, or correct an

error    in    the     record      arising      from   oversight      or    omission"

after giving any notice it considers appropriate. In this

case,    Defendant       filed      a    motion      seeking    a    correction     and

amendment of the judgment (Doc. 66) and the Government has

responded       and     voiced          that    it     has     no    opposition      to

Defendant's       motion        (Doc.      67).      Accordingly,       Defendant's

motion    (Doc.        66)    is    GRANTED.         The     Court   will   enter     a

corrected judgment on revocation.

     SO ORDERED this /^^day of June 2020.


                                               WILLIAM T. MOORE, JR.
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN      DISTRICT OF GEORGIA
